Citation Nr: 1426372	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-08 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether the reduction of the disability evaluation for residuals of prostate cancer from 100 percent to 40 percent, effective September 1, 2009, was proper.

2.  Entitlement to a compensable rating for erectile dysfunction.

3.  Entitlement to a rating in excess of 30 percent for bowel incontinence.

4.  Entitlement to a total rating based on individual unemployability (TDIU) prior to December 13, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel

INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from March 1959 to April 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2009 and June 2011 rating decisions of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that the issue certified on appeal regarding the Veteran's prostate cancer was entitlement to a higher rating for residuals of prostate cancer rated 40 percent prior to March 26, 2012, and 60 percent from March 26, 2012, rather than entitlement to restoration of a 100 percent rating for that disability.  However, based on the procedural history of this case, it is determined to be a rating reduction case, not a rating increase case.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) (in reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the veteran's rating; if not, the rating must be restored).  Thus, the issue has been modified as shown on the title page.

The issue of entitlement to a higher rating for residuals of prostate cancer rated 40 percent prior to March 26, 2012, and 60 percent from March 26, 2012, is referred to the Agency of Original Jurisdiction for appropriate action.

The issues entitlement to a TDIU and an increased rating for bowel incontinence are REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  The Veteran was informed by way of a letter dated March 12, 2009, that it was proposed that his total rating for residuals of prostate cancer be reduced to 40 percent.  He was informed that he could request a personal hearing to present argument or evidence within 30 days of the date of the letter.

2.  The Veteran requested a pre-determination hearing, in accordance with 38 C.F.R. § 3.105(i), in a document that was received at the RO on March 23, 2009.

3.  The Veteran was not scheduled for a hearing and instead his total rating was reduced to 40 percent effective September 1, 2009, pursuant to a June 2009 rating decision. 

4.  There is no evidence of any deformity of the Veteran's penis or loss of any part of the penis.


CONCLUSIONS OF LAW

1.  The June 2009 rating reduction is void ab initio.  The 100 percent rating for the service-connected residuals of prostate cancer is restored effective September 1, 2009.  38 U.S.C.A. § 5112; 38 C.F.R. § 3.105 (2013).
 
2.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115b, DC 7522 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

As to the increased rating claim, letters dated in September 2009 and October 2009 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  The Veteran was informed of the need to show the impact of disabilities on his daily life and occupational functioning.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  Also, the claims were readjudicated, most recently in a February 2014 supplemental statement of the case. 

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

VA examinations were conducted in March 2009, December 2009, and January 2012.  The Veteran contends that the January 2012 VA medical opinion was inadequate.  The January 2012 VA examination, as were all the examinations, was provided by a physician that reviewed the claim file, interviewed the Veteran, and conducted a physical examination.  The examination report provides sufficient information to rate the severity of the erectile dysfunction under the applicable rating criteria.  The January 2012 VA opinion is adequate to rate the erectile dysfunction disability.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.

Reduction

In June 2009, the RO reduced the Veteran's rating for his service-connected residuals of prostate cancer effective September 1, 2009.  The Veteran disagrees with the reduction of his rating.  

Under 38 C.F.R. § 4.115b, DC 7528, a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system.  Moreover, this rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).

Specifically, section 3.105(e) provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action.  Additionally, the RO must advise the veteran of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level.  If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal.  The Veteran must also be notified that he can have a hearing provided that the request is received within 30 days from the date of the notice.  38 C.F.R. § 3.105(i) (2013).  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. Id.

In January 2009, the RO granted service connection for prostate cancer and assigned a 100 percent rating.  In a letter dated March 12, 2009, the Veteran was informed of a proposed reduction to his service-connected prostate cancer based on the results of a February 2009 VA examination.  

In a statement received by VA on March 23, 2009, the Veteran indicated that he did not agree with the proposed rating reduction and requested a hearing.  No such hearing occurred and there is no indication in the claim folder that the Veteran failed to report for a scheduled predetermination hearing without good cause or that he withdrew his request for a hearing.  

In a June 2009 rating decision, the RO reduced the Veteran's rating from 100 percent to 40 percent effective September 1, 2009.  

Under these circumstances, the Board finds that the reduction in the disability rating of the Veteran's service-connected prostate cancer from 100 percent to 40 percent and effective September 1, 2009, as implemented by the RO in June 2009, was not accomplished in accordance with the clear regulatory requirements of 38 C.F.R. § 3.105 (e)-(i), to which rating reductions must conform.  As such, it is void ab initio.  As the reduction was improper, the 100 percent evaluation must be restored effective September 1, 2009.  Given the outcome warranted in view of this procedural defect, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

Increased Rating for Erectile Dysfunction

The Veteran seeks a compensable rating for erectile dysfunction.

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's erectile dysfunction is evaluated as noncompensable under DC 7522, which provides that deformity of the penis with loss of erectile power warrants a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  

Under DC 7521, a 20 percent rating is warranted for removal of the glans of the penis.  Under DC 7520, a 30 percent disability rating if there is removal of half or more of the penis. 

VA examination reports dated in December 2009 and January 2012 show that the Veteran's penis and urethra are normal.  There no other indication that there is any deformity of the penis.  Although the record reflects that the Veteran's erectile dysfunction has been progressively unresponsive to medication, there is no evidence to indicate that an actual penile deformity is present, or that any portion of the penis or the glans of the penis has been removed, or that testis atrophy or removal is present.  

Without evidence of deformity of the penis, the Veteran does not meet the criteria for a compensable evaluation under DCs 7520, 7521 or 7522.  Although the Veteran has been assigned a noncompensable rating for his erectile dysfunction, he is currently in receipt of special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of a creative organ.  The preponderance of the evidence is against the claim for a compensable rating for erectile dysfunction; there is no doubt to be resolved; and increased rating is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Throughout the appeal, the Veteran's service-connected erectile dysfunction has been manifested by a progressive inability to achieve and maintain an erection, without physical deformity of the penis.  These manifestations are contemplated in the respective rating criteria.  See 38 C.F.R. § 4.115b, DC 7522 (providing a compensable rating on the basis of penile deformity and loss of erectile power).  

Moreover, with respect to the erectile dysfunction disability, the Board notes that in every instance where the schedule does not provide a compensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  See 38 C.F.R. § 4.31.  In other words, the schedular criteria for erectile dysfunction suggest that in the absence of actual penile deformity and loss of erectile power, a noncompensable rating is to be assigned.

Given the ways in which the rating schedule contemplates this disability, the Board concludes that the schedular rating criteria reasonably describes the Veteran's erectile dysfunction which is measured by an inability to achieve and maintain an erection but without physical deformity of the penis.  In short, there is nothing exceptional or unusual about the Veteran's erectile dysfunction because the respective rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  With respect to the second Thun element, there is no evidence of frequent hospitalization or marked interference with employment caused by this particular disability.  The rating criteria are therefore adequate to evaluate the Veteran's erectile dysfunction disability and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Board notes that the Veteran is in receipt of TDIU from December 13, 2013.  Entitlement to TDIU prior December 13, 2013, is addressed in the remand.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 100 percent rating for prostate cancer is restored effective September 1, 2009.

A compensable rating for erectile dysfunction is denied.


REMAND

In statements received in October 2012 and February 2013, the Veteran indicated that his bowel incontinence had worsened since his last VA examination in January 2012.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327.

The Veteran seeks TDIU prior to December 13, 2013.  He appears to have last worked in 2011.  At a VA examination in February 2012, a VA examiner provided an opinion on the effect of the Veteran's prostate cancer residuals had on his employability.  The examiner's opinion appears to only address the effect of the service-connected erectile dysfunction.  The examiner also appears to have relied on the Social Security Administration standard for determining employability as opposed to VA's.  For these reasons, the opinion is inadequate and a new opinion is required.

The Board also notes that the issue of entitlement to a TDIU prior to December,13, 2013, is inextricably intertwined with the remanded claim for a higher rating for bowel incontinence, as well as the claim for a higher rating for residuals of prostate cancer that has been referred to the RO.  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a VA Form 21-8940.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to determine the severity of the Veteran's bowel incontinence.  The examiner should indicate whether the disability manifests with occasional involuntary bowel movements necessitating wearing of a pad; or whether the manifestations of the bowel incontinence represent extensive leakage and fairly frequent involuntary bowel movements, or whether there is (or is not) complete loss of sphincter control.  

The examiner is also to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's service-connected disabilities of prostate cancer residuals, including erectile dysfunction and bowel incontinence, impacted his ability to work prior to December 13, 2013.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the requested action above, and any additional notification and/or development deemed warranted, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


